Citation Nr: 1232798	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-49 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depression, not otherwise specified, and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1981 and from January 2003 to May 2004.  She also had additional service in the National Guard and Reserves.  

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for depression, not otherwise specified, and PTSD, rated 30 percent, effective October 31, 2005, the date of claim.  An interim February 2012 rating decision granted an increased rating to 50 percent, effective October 31, 2005.  In June 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of the hearing is associated with the record.

At the June 2012 hearing, the Veteran's representative raised the matter of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As provided under governing caselaw, it is considered part and parcel of the increased rating claim on appeal, and will be discussed in the remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran has reported receiving private treatment from numerous providers since her separation from service.  Some records of such treatment have already been associated with her claims file (including May 2004 to January 2008 records from the J. K. Coddington, M.D. and August 2005 to October 2007 records from J. Anastasi, M.S.); however, the records appear to be incomplete.  Notably, during her October 2009 VA examination, the Veteran reported seeing Dr. Anastasi "on and off for 20 years;" however, the records received from this treatment provider cover only a period of 26 months.  Additionally, during her January 2012 VA examination and the June 2012 videoconference hearing, the Veteran reported receiving ongoing private treatment.  During her June 2012 VA examination, she reported having started treatment with a new non-VA counselor and, at the June 2012 videoconference hearing, she submitted a statement dated the same month from P.L. Wilson, LISW (Licensed Independent Social Worker), who reported having treated the Veteran since the fall of 2011.  However, none of the social worker's underlying records have been obtained.  Additionally, while the Veteran's computerized electronic Virtual VA claims file contains updated records from her VA treatment, the most recent records in Virtual VA are dated on February 22, 2012 and should be updated.  Because the outstanding private and VA treatment records are potentially pertinent evidence, they should be secured.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, as noted above, the Veteran's representative raised the matter of a TDIU rating at the June 2012 hearing.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all mental health treatment and/or evaluation she has received since her discharge from service (and for the past 20 years from Dr. Anastasi) and to provide any releases necessary for VA to secure records of any such private treatment.  The RO should secure copies of complete clinical records from all identified sources.  The Veteran must specifically provide releases for complete records of any evaluations and/or treatment she received from Drs. Coddington and Anastasi and from P. L. Wilson, LISW.  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is her responsibility to ensure that such records are received.

2.  The RO should provide the Veteran a VCAA notice letter notifying her and her representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on her behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and her representative should be provided with an opportunity to respond. 

3.  Then readjudicate the appeal, including adjudicating a claim for TDIU.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


